Citation Nr: 0608359	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04 25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a brain 
concussion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1977 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In addition to the issue on remand, the record contains 
correspondence from the veteran and the veteran's 
representative, dated in January 2005, regarding a claim "to 
establish service connection for hearing loss, tinnitus, and 
neuropsychiatric."  The veteran's new claim for "hearing 
loss, tinnitus, and neuropsychiatric" are referred to the RO 
for adjudication.


REMAND

The veteran originally submitted a claim for entitlement to 
service connection for a head injury (hereinafter referred to 
as residuals of a brain concussion) in April 1977.  The 
veteran's claim was denied in May 1977 without a rating board 
decision on the basis that the claimed disability was not 
shown by evidence of record.  The veteran filed a timely 
notice of disagreement (NOD), which the RO acknowledged in a 
letter dated in June 1977.  This letter informed the veteran 
that arrangements were being made for an examination.

Following examination in August 1977, a rating decision was 
issued in October 1977, which again denied the veteran's 
claim for residuals of a brain concussion.  No further action 
was undertaken by the RO after the issuance of the October 
1977 rating decision until March 2003, when the RO (after 
contact from the veteran) advised the veteran that no further 
review of his claim would be undertaken absent the submission 
by the veteran of new and material evidence.  

In a statement of the case (SOC) dated in June 2004, the RO 
listed the issue as "New and material evidence to reopen the 
claim for service connection for residuals of a brain 
concussion" and denied the claim on the basis that the 
veteran had not submitted such evidence.

VA law provides that when a notice of disagreement is timely 
filed, the agency of original jurisdiction must prepare a 
SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this case 
the RO failed to issue a SOC in response to the notice of 
disagreement received in May 1977.  Thus, the May 1977 denial 
(as well as the subsequent October 1977) decision never 
became final.  See Tablazon v. Brown, 8 Vet. App. 359 (1995).  
The RO erroneously treated the October 1977 decision as final 
and required new and material evidence to reopen the 
veteran's claim.  The April 1977 claim is still open and no 
SOC has yet been issued by the RO as to the original claim.  
This case must therefore be returned for completion of the 
adjudication process begun in April 1977.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  Additionally, since the veteran's 
April 1977 claim was still pending on November 9, 2000, it is 
subject to all the provisions of 38 U.S.C.A. §§ 5103(a) and 
5103A.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with.  The RO should 
request the veteran to identify all health 
care providers who have treated him for the 
residuals of a brain concussion (to include 
headaches and memory loss), and assist the 
veteran in obtaining respective treatment 
records, if any.

2.  The RO should then arrange for the 
veteran to be scheduled for an examination 
by an appropriate specialist or specialists 
to determine the likelihood that the June 
1952 traumatic subarachnoid hemorrhage is 
responsible for any current neurologic or 
psychiatric symptoms.  The claims folder 
must be available to, and reviewed by, the 
examiner.  The examiner should review the 
service medical records concerning the 1952 
injury and elicit a detailed history from 
the veteran as to his in-service and post-
service symptoms as well as all treatment 
he sought for such symptoms after his 
release from service in 1955.  The examiner 
should identify any neurologic or 
psychiatric disorder(s) that may be 
present, and provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current disorder is 
related to the brain injury that the 
veteran sustained in 1952. 

3.  Thereafter, the RO should adjudicate 
the issue on appeal on a de novo basis.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a SOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

